Citation Nr: 0527726	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-28 954	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded to 
the RO for additional development in April 2005.  The case is 
again before the Board for appellate review.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in August 2005.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to flashbacks, depression, impaired judgment, 
disturbances in motivation and mood, poor concentration, a 
serious sleep impairment, difficulty in adapting to stressful 
situations, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130 (Diagnostic Code 9411) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are VA outpatient treatment 
reports dated from February 1999 to January 2003.  The 
veteran was seen for musculoskeletal pains in February 1999.  
At that time he reported that his son had researched the 
symptoms of PTSD and that he believed that he had PTSD.  The 
examiner noted that he agreed; his impression was that the 
veteran suffered from PTSD.  In April 1999, the veteran was 
seen for a psychiatric evaluation.  He reported a thirty-year 
history of nightmares, frequent intrusive thoughts, loss of 
time, disturbance by helicopters, anhedonia, irritability, 
social isolation, sense of foreshortened future, exaggerated 
startle response, and insomnia.   He related an incident in 
service where he shot at an enemy soldier and accidentally 
killed a young girl.  He reported that he had frequent 
thoughts of shooting himself with his 9-milimeter pistol, 
which he carried with him at all times.  He reported that he 
isolated himself because he was easily provoked to anger and 
violence.  The veteran was noted to be taking several drugs 
for sleep and depression.  The examiner noted that the 
veteran was casually dressed, awake, alert and fully 
oriented.  He was disturbed but not tearful while discussing 
his Vietnam trauma.  He maintained normal eye contact, 
speech, and motor activity.  His thoughts were logical.  His 
mood was noted to be anxious and mildly depressed.  His 
affect was congruent.  His insight and judgment were intact.  
He was assigned a global assessment of functioning (GAF) 
score of 48.  In November 1999, the veteran reported that his 
sleep had improved with medication.  In September 2002, the 
veteran requested a change in his medications because he was 
sleeping only two or three hours nightly.  He reported that 
he had frequent and severe flashbacks of Vietnam.  In January 
2003, the veteran reported that he had not had a good night's 
rest since 1968.  The examiner reported that the veteran was 
unable to work due to a syncope-like episode in September 
2002.

The veteran was afforded a VA examination in February 2003.  
He was dressed casually and neatly.  He had a firm handshake 
and he maintained consistent eye contact.  He had a serious 
and intense demeanor.  He was cooperative during the 
examination.  He expressed himself clearly.  His energy level 
was noted to be low.  The veteran reported that he had lived 
alone since 1976.  He reported that he had one son who 
visited him weekly.  The veteran reported that he stopped 
working in September 2002 after he collapsed into 
unconsciousness.  The cause of the collapse was undetermined 
after exhaustive examinations and tests.  He reported that he 
was having trouble adjusting to not working.  The veteran 
reported that he led an inactive life.  He stayed at home for 
long hours daily.  He had few interests and activities.  He 
reported that he was unable to read books due to poor 
concentration.  He watched little television other than news 
programs.  He reported significant sleep disturbance.  He 
reported that he had not had a full night of sleep since 
before he went to Vietnam.  He stated that when he closed his 
eyes to attempt to sleep, disturbing memories and fears of 
his recurring nightmare began.  He said that he occasionally 
had night sweats.  His nightmares recurred nightly.  He noted 
that the nightmare depicts an actual event from Vietnam where 
the veteran shot and killed a Viet Cong soldier who was 
shooting innocent villagers.  The veteran did not realize 
that the soldier was holding a young girl and the veteran's 
gunfire killed her.  The veteran also reported intrusive 
thoughts of Vietnam nightly.  During the days and evenings, 
the veteran reported that he had recollections of his time in 
Vietnam, which were triggered by many things.  He said that 
the intrusive thoughts occurred "all the time" and that 
because he lived in the woods, walking out his front door was 
all he had to do to trigger the memories.  Manifestations of 
hyperarousal occurred consistently since the veteran returned 
from Vietnam.  The veteran reported an exaggerated startle 
response to unexpected or sudden movements and loud noises, 
especially helicopters.  The sound of helicopters also acted 
as a trigger for his intrusive memories of Vietnam.  He 
reported a history of aggressive behavior because he was 
easily aggravated.  He reported that he avoided public places 
and only went to public places out of necessity such as going 
to the grocery store.  The examiner reported that the veteran 
experienced psychic numbing.  He reported that the veteran 
experienced detachment from others and that he did not have a 
strong emotional relationship with anyone.  He had not had a 
serious relationship since he divorced in 1976.  When he was 
working, the veteran worked on many temporary assignments and 
seldom developed friendships with co-workers.  He reported 
that working long hours on special projects helped to occupy 
his mind.  He reported that when he kept busy it helped him 
to avoid thoughts of Vietnam.  The veteran was oriented to 
person, place, time and situation during his examination.  
His thoughts were well organized.  He denied homicidal and 
suicidal thoughts.  The examiner diagnosed the veteran with 
PTSD and assigned him a GAF score of 50.

The veteran testified at a video conference hearing before 
the undersigned in August 2005.  He reported that he 
accidentally killed a little girl while serving in Vietnam 
and that he has dreamed of the incident for thirty-six years.  
He reported that he preferred living alone because he did not 
like crowds.  He reported that the dreams never went away and 
that he had to take medication in order to sleep two or three 
hours a night.  He reported that he had last worked in 
September 2002.  He testified that at one point he carried a 
9-millimeter pistol at all times but that his brother took it 
away from him because of his exaggerated startle response.  
He reported that he had moved into his brother's house after 
his trailer burned down but that when he was living in his 
trailer in the woods he used to shoot at people who came into 
his yard.  He reported that he had suicidal ideations "a lot 
lately."  He reported that he had no social life.  He 
testified that he had been married once before Vietnam and 
once after Vietnam.  His first wife told him that he was not 
the same person after he returned from Vietnam.  He reported 
that his second marriage failed because he worked too much 
trying to keep his mind off of Vietnam.  He reported that he 
did not enjoy any recreational activities because of his poor 
concentration.  He also testified that holidays such as 
Independence Day caused him to become very depressed.  He 
reported that he lived by himself because of panic attacks.  
He reported that the panic attacks did not occur daily but 
"often."  He reported that the only thing he ever did was 
go to the grocery store and cook for himself.  He reported 
difficulty with his memory but that he could recall immediate 
family members' names.  He testified that he was tired all 
the time because of his daily nightmares and inability to 
sleep at night.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2004).  Under 
Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 70 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that the veteran suffers social impairment with 
deficiencies in most areas, such as family relations and 
mood.  While GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations, as in this case.  The GAF score assigned in 
April 1999 was 48 and the GAF score assigned in February 2003 
was 50.  Such scores are indicative of someone with serious 
symptoms of PTSD and with an inability to establish and 
maintain effective relationships.  The VA examiner reported 
that the veteran experienced psychic numbing due to his 
experiences in Vietnam.  He reported that the veteran did not 
have a strong emotional relationship with anyone.  The 
veteran testified that he had frequent thoughts of suicide 
and that he lived alone because of his impaired impulse 
control.  He reported that he had no hobbies and could not 
read because of his poor concentration.  He also has a 
significant problem with getting sufficient sleep because of 
nightmares, and a VA examiner has described this problem as 
"serious."

While the veteran does not experience all the symptoms 
typical of the criteria for a 70 percent rating, his problems 
appear to be more akin to these criteria than they are to the 
criteria for a 30 percent or 50 percent rating.  
Consequently, the Board finds that an increased rating is 
warranted.  38 C.F.R. § 4.7.  

The Board finds that the veteran does not experience symptoms 
of PTSD to the level required for a 100 percent rating.  The 
medical evidence does not reflect that he suffers symptoms 
indicative of the 100 percent evaluation.  There is no 
indication that he has had gross impairment in thought 
processes or communication.  There has been no indication 
that he is disoriented, or that there is a persistent danger 
of the veteran hurting himself or others.  There is no 
evidence of any language disturbances, delusions, or 
hallucinations.  In short, although his symptoms result in 
impairment that may best be described as serious or causing 
deficiencies in most areas, his PTSD symptoms have not 
resulted in the degree of impairment contemplated by the 100 
percent rating under 38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2004)-total occupational and social impairment.  

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation, there is 
no indication that problems he has experienced have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in February 2003 and informed him 
of the evidence/information necessary to substantiate his 
claim for service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his underlying claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); VAOPGCPREC 08-2003 
(VCAA notice when the veteran has appealed from an original 
rating is not required if VCAA notice had previously been 
provided on the underlying service connection claim).  

The veteran was afforded a VA examination.  Outpatient 
treatment records from VA were associated with the claims 
file.  The Board therefore finds that every effort has been 
made to seek out evidence helpful to the veteran.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


